Citation Nr: 1524909	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  10-33 731	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois

THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Evan Snipes, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from March 1965 to May 1968. 

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2008 rating decision in which the RO in Jackson, Mississippi, inter alia, denied service connection for PTSD, and disability manifested by stress/depression.In July 2013, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.

In a February 2014decision, the Board, inter alia,  denied service connection  for an acquired psychiatric disability to include PTSD.  The Veteran appealed the Board's February 2014 denial of this claim to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in August 2014, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by representatives for the Veteran and the  VA Secretary, vacating the Board's February 2014 decision with respect to the denial of the claim for service connection for the an acquired psychiatric disability to include PTSD, and remanding this matter to the Board for further proceedings consistent with the Joint Motion.  For reasons made clear below, the Board has bifurcated the remanded claim to encompass the two matters set forth on the title page.

As regards the matter of representation, the Veteran was previously represented by Disabled American Veterans.  However, the claims file includes a November 2014 VA-Form 21-22a, Appointment of Individual as Claimant's Representative,  designating private attorney Evan Snipes with the Veterans Legal Advocacy Group as the Veteran's representative.  VA has recognized the change in representation.

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA (VVA) claims processing system.  

The Board's decision addressing the matter of service connection for PTSD is set forth below.  The matter of  service connection for acquired psychiatric disability other than PTSD is addressed in the remand following the order; this matter is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board notes from review of the VVA and VBMS files, it does not appear that action has been taken on a claim for service connection for hepatitis C originally filed in January 2013, despite a request for such action in the Introduction to the February 2014 Board.  As such, and while the Board does not have jurisdiction over such a claim, it is again referred to the AOJ for any indicated appropriate action. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly resolve the claim herein decided has been accomplished.

2.  The Veteran has been diagnosed with PTSD, the symptoms of which (in particular, re-experiencing the trauma) have been medically linked to the Veteran's reported sexual assault during service, and behavioral problems documented in service allegedly after the reported sexual assault appear to be consistent with the occurrence of the assault. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board finds that given the favorable disposition of the claim for service connection for PTSD, all notification and development actions needed to fairly adjudicate this matter mandated by the Veterans Claims Assistance Act of 2000 (VCAA) have been accomplished.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires medical evidence establishing a diagnosis of the disorder; a link, established by medical evidence, between current symptomatology and the claimed in-service stressor(s); and credible supporting evidence that the claimed in-service stressor(s) actually occurred.  38 C.F.R. § 3.304(f). 

Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in  the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) DSM-IV.  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of this interim final rule do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  

The Veteran's claim that he has PTSD related to personal assault falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272, 281 (1999).  The pertinent regulation, 38 C.F.R. § 3.304(f)(3), reflects a recognition that service records may not contain evidence of personal assault, and that alternative sources, including testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, may provide credible evidence of an in-service stressor premised on personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  See also VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section D, Topic 17, Developing Claims for Service Connection for PTSD Based on Personal Trauma (Dec. 13, 2005).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3) [emphasis added].

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Subsequent to the February 2014 Board decision, the Veteran asserted that in-service assaults by three fellow sailors (he previously had described these assaults as being "racial" in nature in contentions of record at the time of the Board decision) also included a sexual assault.  See "Statement in Support of claim for Service Connection for Post-traumatic Stress Disorder (PTSD) secondary to personal assault" VA Form 21-0781a received in April 2014.  In another statement from the Veteran, dated December 30, 2013, he explained that it was only after "10 months of extensive counseling" that he was able to finally acknowledge or tell someone that the in-service assaults were sexual in nature.  

Reports from an April 2015 VA psychiatric examination reflect consideration of the Veteran's reports of an in-service sexual assault, and resulted in the conclusion-based on review of the electronic record and examination of the Veteran-that he met DSM criteria for a diagnosis of PTSD based on such an assault.  The examining psychologist indicated that a "marker" that served as substantiation of the stressor that caused the Veteran's PTSD was the fact his "personnel record shows repetitive miss-conduct from entrance to exit."  [Review of the Veteran's service personnel records confirm that the Veteran was disciplined on several occasions and received low performance evaluations].  The conclusion by the VA psychologist was as follows:  

Veteran's PTSD is at least as likely as not related to inservice MST (military sexual trauma).  Veteran stated that he did not report the incident because his life was threatened, but reported having several behavioral problems after the incident occurred.  Veteran's personnel records documents reprimands for misconduct.  Veteran reported that he started "acting out" after the incident, "staying in trouble" constantly. 

Argument from the Veteran's attorneys received in May 2015 was accompanied by reports from private hospitalization of the Veteran in November 2014 for treatment for suicidal ideation.  These reports noted that the Veteran had been having "significant" problems with PTSD due to "an event that occurred to him in the late 1960s [a time coincident with the Veteran's service]," and the diagnoses following this hospitalization included acute and chronic PTSD.  Arguing that service connection for PTSD should be granted, the Veteran's attorney referenced the reports from this hospitalization; the fact that the Veteran had been diagnosed with PTSD based on in-service assault; and the fact that evidence of behavior changes following an assault is relevant evidence that can support the occurrence of an in-service stressor.  See 3.304(f)(3), as emphasized above.  The Veteran's attorney concluded as follows: 

The Veteran's service records reflect that the Veteran had duty performance problems and disciplinary actions, including a civil arrest in January 1966 for civil assault.  This evidence of behavior changes following his claimed in service stressor should be considered the most credible evidence of record that the Veteran's psychiatric disabilities are related to his military service.  

The VA is not free to ignore a medical opinion or pertinent medical findings (see Owens v. Brown, 7 Vet. App. 429, 433 (1995)), or to reject such a medical opinion based on its own medical judgment (see Obert v. Brown, 5 Vet. App. 30 (1993) and Colvin v. Derwinski, 1 Vet. App. 171 (1991)), even if the opinion is based on lay assertions.  

Notably, the April 2015 VA examiner reviewed the record and identified the markers during service-that are also identified in 3.304(f)(3) as markers that may corroborate the occurrence of an in-service stressor based on an in-service personal assault-, and the April 2015 opinion places the evidence in at least a state of relative equipoise as to whether the claimed in-service sexual assault actually occurred.  See Patton, supra.  The April 2015 VA opinion also establishes a medical relationship between the Veteran's alleged in-service sexual assault and his current PTSD symptoms.  While all the examiner's collective comments are not definitive, they have been expressed in terms sufficient to warrant application of the benefit-of-the-doubt doctrine.
 
When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.  

Given the competent lay and medical and other objective evidence of record-to particularly include the conclusions reached in the April 2015 opinion-and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for service connection for PTSD are met. 


ORDER

Service connection for PTSD is granted. 


REMAND

In light of points raised in the Joint Motion and the  Board's review of the claims file, further AOJ action on the matter of  entitlement to service connection for an acquired psychiatric disorder other than PTSD is warranted. 

The Veteran has been diagnosed with various psychiatric disorders other than PTSD, including most recently major depression during the November 2014 private hospitalization and unspecified depressive disorder at the April 2015 VA examination.  Any such valid diagnosis could constitute a current disability for purposes of service connection in addition to service-connected PTSD.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007).

While service connection has been granted for PTSD, there remain questions as to (1) the validity of any other diagnosis/es of acquired psychiatric disorder(s) of record; and, if valid, (2) the relationship, if any, between each such diagnosis and the Veteran's military service, including the military sexual trauma presumed to have been occurred therein, or his now service-connected PTSD.  Under these circumstances, the Board concludes that further medical opinion-in the form requested in the Joint Motion-is needed to resolve the claim for service connection for an acquired psychiatric disability other than PTSD. 

The parties to the Joint Motion found fault with the fact that the provider of the December 2011 VA examination, in finding that the Veteran's adjustment reaction shown at this examination "antedated military service" and that any problems with this condition during service were "a continuation of that history and [did] not represent an exacerbation of it," did not reflect the proper "heightened evidentiary burden" for claims based on aggravation of disabilities not noted at entrance to service-as in the instant case given that the Veteran was psychiatrically normal when examined upon his enlistment into service in January 1965.  See Wagner v. Principi, 370 F.3d 1089 Fed. Cir. 2004.  As such, for any psychiatric disability determined to have pre-existed service, VA must show by clear and unmistakable evidence that (1) such psychiatric disability existed prior to service and (2) that such pre-existing disability was not aggravated by service.  Id.  

Argument received from the Veteran's attorneys in May 2015, referencing the fault found in the Joint Motion with the December 2011 VA clinician's opinion, requested that the Veteran be afforded a VA examination that includes an opinion reflecting the proper standard of review for claims based on aggravation of disabilities not noted at entrance.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  See also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, and given the directives of the Joint Motion and the request for such an examination by the Veteran's attorney, the undersigned find that a VA examination that addresses the claim for service connection for an acquired psychiatric disability other than PTSD-that includes opinions in the manner set forth below-must be obtained in order to fulfil the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006);  Barr, supra.  

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in the denial of the claim.  See 38 C.F.R. § 3.655  (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to arranging for further examination and opinion in connection with the claim  being remanded, to ensure that all due process requirements are met, and the record is complete, the AOJ should obtain and associate with the claims file any outstanding, pertinent records, to include any outstanding records of VA evaluation and/or treatment.

The AOJ should also afford the Veteran the opportunity to provide information and/or evidence pertinent to the claim that is being remanded, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding, pertinent, private (non-VA) medical records.  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the VCAA.    However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.


Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to obtain all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney  a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to obtain any additional evidence pertinent to the claim remaining on appeal.  Specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent, private(non-VA) medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all available records and/or responses from each contacted entity are associated with the claims file, arrange for the Veteran to undergo VA  mental disorders examination by a psychiatrist or psychologist.    

The entire electronic record,  to include a complete copy of this REMAND, must be made available to the clinician, and the report should reflect consideration of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting clinician prior to the completion of his or her report), and all clinical findings should be reported in detail.

For each diagnosed acquired psychiatric disability other than PTSD deemed to exist currently, or to have existed at any point pertinent to the current claim on appeal (even if currently resolved), the  clinician should provide opinion, based on sound medical principles, addressing the following:   

(a)  Whether such disability (1) clearly and unmistakably existed prior to service entrance, and, if so (2) was clearly and unmistakably not aggravated (i.e., not permanently worsened beyond the natural progression) during or as a result of service, to include the above-noted sexual assault therein .  

(b)  For any current acquired psychiatric disability other than PTSD that did not clearly and unmistakably exist prior to service, whether such is at least as likely as not (a 50 percent or higher degree of probability) causally related to service, to include the above-noted sexual assault therein  

In rendering the requested opinions, the clinician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions..  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for an acquired psychiatric disability other than PTSD in light of all pertinent evidence and legal authority.

7.  If the claim remains denied, furnish to the Veteran and attorney  an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations,  and afford them the appropriate time period for response. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested in connection with the claim that has been remanded should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


